Citation Nr: 0500243	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-25 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho



THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided at the Salmon River Emergency 
Medical Clinic and at St. Luke's Wood River Medical Center on 
April [redacted] 2003, pursuant to 38 U.S.C.A. § 1703, 38 U.S.C.A. § 
1728, or pursuant to the "Millennium Bill Act."  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from December 1944 to June 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Boise, Idaho, Department of 
Veterans Affairs (VA), Medical Center.  


FINDINGS OF FACT

1.  The veteran received medical treatment at the Salmon 
River Emergency Medical Clinic and at St. Luke's Wood River 
Medical Center on April [redacted] 2003, for a possible intracranial 
bleed or cerebellar lesion; the final diagnosis was light-
headedness and hypertension.  

2.  VA payment or reimbursement of the costs of the private 
medical care provided at the Salmon River Emergency Medical 
Clinic and at St. Luke's Wood River Medical Center on April 
[redacted] 2003, was not authorized prior to the veteran's 
undergoing that treatment and an application was not made to 
VA within 72 hours after the hour of admission for 
authorization. 

3.  The veteran is service connected for valvular heart 
disease, rated as 30 percent disabling.  

4.  On April [redacted] 2003, the veteran was seen at the Salmon 
River Emergency Medical Clinic and at St. Luke's Wood River 
Medical Center for possible life-threatening conditions 
medically determined to be associated with his service-
connected heart disease.

5.  On April [redacted] 2003, the veteran was seen at the Salmon 
River Emergency Medical Clinic and at St. Luke's Wood River 
Medical Center on an emergent basis, such nature that delay 
would have been hazardous to life or health.

6.  On April [redacted] 2003, when the veteran was seen at the 
Salmon River Emergency Medical Clinic and at St. Luke's Wood 
River Medical Center, no VA or other Federal facilities were 
feasibly available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred at the Salmon River 
Emergency Medical Clinic and at St. Luke's Wood River Medical 
Center on April [redacted] 2003, reimbursement for such expenses as 
being authorized in advance is not warranted.  38 U.S.C.A. 
§ 1703 (West 2002); 38 C.F.R. § 17.54 (2004).

2.  The criteria have been met for entitlement to payment or 
reimbursement for unauthorized medical services provided at 
the Salmon River Emergency Medical Clinic and at St. Luke's 
Wood River Medical Center on April [redacted] 2003.  38 U.S.C.A. §§ 
1710, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 
17.120, 17.121 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA 
does not apply in this case.  The Secretary-enacted 
implementing regulations do not apply to this case, in which 
the governing regulations reside in Part 17 of 38 C.F.R.  See 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

Background

The veteran is service connected for valvular heart disease.  
He has been assigned a 30 percent rating.  

VA records show that the veteran contacted VA on April [redacted] 
2003.  He reported that he was going to go to a local clinic 
for urgent treatment for "dizziness/near syncope."  
Authorization was not provided by VA.  

The veteran went to the Salmon River Emergency Medical Clinic 
and was sent to St. Luke's Wood River Medical Center 
emergency room.  

Records of St. Luke's Wood River Medical Center reflect that 
the veteran, who was 76 years old, presented with complaints 
of being very wobbly in the morning upon awakening for the 
past couple of days, which had worsened.  He had no past 
history of such problems.  This morning, when the veteran 
awoke and tried to get out of bed, he was again very stumbly 
and discoordinated.  He had no nausea or vomiting with this 
and no past history of strokes.  The physician noted that the 
veteran had a past history of atrial fibrillation and had 
been on Coumadin and digoxin for the last 17 years.  On 
physical examination, blood pressure was 170/92.  The veteran 
was unsteady and had discoordination of his legs.  The 
diagnoses were possible intracranial bleed or cerebellar 
lesion; possible labyrinthine dysfunction with minimal 
vertigo; hypertension, 170/92 today, but narrow arterioles in 
the optic fundus.  A computerized tomography was done of the 
head.  No bleeding or irregularities were found.  An 
electrocardiogram (EKG) revealed a narrow complex, but atrial 
fibrillation rhythm with no acute ST changes, but chronic T 
wave abnormality, consistent with digoxin affect.  He was 
given Antivert orally.  The veteran was asked to be followed 
by VA for the next few days.  He was given his laboratory 
work, EKG, and a prescription for Antivert.  He was told to 
keep track of his blood pressure.  The final diagnosis was 
light-headedness and hypertension.  

In August 2003, a letter was provided by Jeffrey W. [redacted] , 
a physician assistant associated with the Salmon River 
Clinic.  Mr. [redacted]  stated that when the veteran presented 
himself at the Salmon River Clinic, he appeared to be having 
symptoms that would be associated with a cerebrovascular 
accident.  With the veteran's history of hypertension and 
atrial fibrillation, his risk were quite high for 
cerebrovascular accident.  The protocol at Salmon River 
Clinic directed that St. Luke's Wood River Medical Center 
Emergency Department is to be contacted.  Dr. Kevin Kittleson 
of St. Luke's Wood River Medical Center Emergency Department 
recommended that the veteran be transported to the emergency 
room for evaluation of cerebrovascular accident.  As such, 
the veteran was placed on oxygen and was sent to that 
facility.  Mr. [redacted]  stated that it was his and 
Dr. Kittleson's concern that the veteran might be suffering 
from an intracranial hemorrhage or from a thrombotic embolic 
stroke.  Both of these conditions can be fatal.  He stated 
that it was their opinion that it would have been 
unreasonable for the veteran to drive for three hours to get 
to the Boise VA Medical Center for evaluation of a possible 
life-threatening condition.  

In September 2003, Dr. Kittleson submitted a letter in which 
he stated that when he was contacted regarding the veteran on 
April [redacted] 2003, he felt the veteran needed a computerized 
tomography and further examination as his symptoms suggested 
a vertebral-basilar/vestibular imbalance.  This was what was 
found on physical examination.  With the veteran's history of 
atrial fibrillation, posterior circulation ischemia is a 
prominent concern.  Further with the veteran's history of 
Coumadin therapy, a cerebellar bleed is a concern.  As it 
turned out, neither of these conditions was present and the 
veteran did well on medication.  Dr. Kittleson stated that 
the veteran required an emergency evaluation.  He indicated 
that he had been practicing emergency medicine for 25 years 
and Mr. [redacted]  was also experienced.  Dr. Kittleson stated 
that the veteran remained for a few days in the local area 
due to his symptoms until they subsided.  


Analysis

The veteran contends that the treatment provided on April [redacted] 
2003, was authorized in advance.  He maintains that he was 
told by VA to go to the private facilities.  

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care provided by the Salmon River Emergency Medical Clinic 
and St. Luke's Wood River Medical Center on April [redacted] 2003.  
See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This 
is a factual, not a medical, determination.  See 
Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see 
also Opinion of the VA General Counsel, VAOPGCCONCL 1-95, at 
9 (Mar. 31, 1995) ("Authorization in advance is essential to 
any determination as to whether the Department is or is not 
going to furnish the contract care.").  In the case of an 
emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses provided by the Salmon River Emergency Medical 
Clinic and St. Luke's Wood River Medical Center on 
April [redacted] 2003.  While he contacted VA personnel, he was not 
authorized by VA in advance for any treatment rendered by the 
Salmon River Emergency Medical Clinic and St. Luke's Wood 
River Medical Center on April [redacted] 2003.  Likewise, although 
an authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission, no such application was made in this case.  

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment provided by the Salmon 
River Emergency Medical Clinic and St. Luke's Wood River 
Medical Center on April [redacted] 2003, was not obtained pursuant 
to 38 C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  

The veteran further maintains that the private medical 
services were rendered in an emergency and that VA facilities 
were not feasibly available.  He states that the private 
medical professionals have indicated that an emergency 
existed.  He maintains that he could not prudently have made 
the three hour trip in snowy conditions to the Boise VA 
Medical Center.  A review of the record confirms that the 
veteran needed emergency medical services and that VA 
facilities were not feasibly available.  

The veteran's claim was denied on the basis that there was no 
emergency and that the veteran's symptoms had existed for 2 
days.  It was also determined that the veteran traveled in 
snowy conditions to the private facilities.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

In this case, all three criteria are met.  

A review of the record shows that two competent private 
medical opinions by medical professionals stated that the 
veteran presented symptoms consistent with potentially life-
threatening conditions which were associated with his 
cardiovascular disability.  With the veteran's history of 
hypertension and atrial fibrillation, it was noted that his 
risk were quite high for cerebrovascular accident.  It was 
also noted that with his history of atrial fibrillation, 
posterior circulation ischemia was a prominent concern.  He 
was seen on an emergent basis to rule out these 
possibilities.  Although the veteran had had symptoms for a 
couple of days, they were worse on April [redacted] 2003, when it 
appeared that he might be having a stroke.  As such, it was 
prudent for the veteran to seek immediate emergency 
treatment.  It was reasonable for the veteran to have thought 
that he was having a stroke and needed immediate and emergent 
medical care.  

The veteran was initially seen by the Salmon River Emergency 
Medical Clinic, but it was their protocol to send him on an 
emergent basis to St. Luke's Wood River Medical Center.  Both 
treating medical personnel verified that this occurred.  The 
supporting medical records support their accounts.  The 
veteran was treated for possible life-threatening medical 
conditions associated with the veteran's service-connected 
heart disease as verified by both Mr. [redacted]  and Dr. 
Kittleson.  Dr. Kittleson indicated that the veteran needed 
emergency medical evaluation at the nearest medical facility 
which was at St. Luke's Wood River Medical Center.  The VA 
facility was several hours away.  As such, that was not a 
reasonable alternative without determining if the veteran was 
suffering from a potentially fatal medical problem.  Dr. 
Kittleson indicated that it was not prudent to diagnose the 
veteran's life-threatening conditions over the phone, without 
evaluation.  

Thus, on April [redacted] 2003, the veteran was seen at the Salmon 
River Emergency Medical Clinic and at St. Luke's Wood River 
Medical Center for possible life-threatening conditions 
medically determined to be associated with his service-
connected heart disease.  He was seen on an emergent basis, 
such nature that delay would have been hazardous to life or 
health.  At that time, no VA or other Federal facilities were 
feasibly available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable.

Accordingly, the criteria have been met for entitlement to 
payment or reimbursement for unauthorized medical services 
provided at the Salmon River Emergency Medical Clinic and at 
St. Luke's Wood River Medical Center on April [redacted] 2003.  38 
U.S.C.A. §§ 1710, 1728 (West 2002); 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.120, 17.121 (2004).  As such, the claim for 
payment under the "Millennium Bill Act" is moot.  


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided at the Salmon River Emergency 
Medical Clinic and at St. Luke's Wood River Medical Center on 
April [redacted] 2003, is granted.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


